



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kift, 2016 ONCA 374

DATE: 20160517

DOCKET: C59747

Laskin, Gillese and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Allen Kift

Appellant

Michael A. Johnston, for the appellant

Scott Latimer, for the respondent

Heard: May 16, 2016

On appeal from the convictions entered on July 22, 2014 and
    the sentence imposed on November 19, 2014 by Justice E. Deluzio of the Ontario
    Court of Justice.

Endorsement

[1]

The appellant appeals his
    convictions and seeks leave to appeal his sentence in relation to numerous
    gun-related offences. These offences arise from the seizure by the police,
    pursuant to a valid search warrant, of an enormous cache of firearms,
    explosives and ammunition, including a small cannon, which the appellant stored
    in his cabin.

[2]

The appellants main argument is
    that the trial judge erred by failing to stay the charges against him,
    notwithstanding that she found that his
Charter
rights were breached by police misconduct. Specifically,
    the trial judge found that the appellants 15-day detention without a bail
    hearing breached his ss. 7 and 9
Charter
rights, and that the destruction by the police of the non-military
    explosives that they seized from the appellant breached his s. 8
Charter
rights.

[3]

For the purposes of this
    Endorsement, we assume, without deciding the issue, that the 15-day detention was
    an unlawful detention contrary to the appellants s. 9
Charter
rights. It is not necessary for us to decide the
    issue raised by the Crown that the appellant was not unlawfully detained
    because he was unconditionally released under s. 503(1)(d) of the
Criminal
    Code
. The Crown did argue in the
    alternative that the s. 24(1)
Charter
remedy ordered by the trial judge was reasonable and that she did not
    err in declining to stay the proceedings.

[4]

We would not give effect to the appellants submissions. We see no error
    in the trial judges thorough and careful analysis. The trial judge correctly stated
    and applied the test for a stay that was articulated by the Supreme Court of
    Canada in
R. v. Babos
, 2014 SCC 16, as follows:

1)       There must be prejudice to the accuseds right to a
    fair trial or the integrity of the justice system that will be manifested,
    perpetuated or aggravated through the conduct of the trial, or by its outcome;

2)       There must be no alternative remedy capable of
    redressing the prejudice; and

3)       Where there is still uncertainty over whether a stay
    is warranted after steps 1) and 2), the court is required to balance the
    interests in favour of granting a stay, such as denouncing misconduct and
    preserving the integrity of the justice system, against the interest that
    society has in having a final decision on the merits. (para. 32)

[5]

The trial judge considered the prejudice to the appellants fair trial
    rights and to the integrity of the administration of justice, and the adequacy of
    remedies other than a stay. She determined that any prejudice caused by the
    police misconduct that she identified could be adequately remedied by the
    exclusion of the evidence obtained from the appellant during his detention and
    by the remission of his sentence. We agree with her meticulous analysis.

[6]

The appellant argues that the proper application of the
Babos
test required the trial judge to carry out the third prong of the test and
    balance the appellants interests in favour of granting a stay against the
    interest that society has in having a trial on the merits.

[7]

Respectfully, we do not agree with the appellants interpretation of the
Babos
decision. It is clear from the passage cited above that the
    third step of the stay test is not mandatory where the court determines in step
    two of the test that there is a remedy sufficient to redress the prejudice
    occasioned to an accuseds fair trial rights or to the integrity of the justice
    system by the police misconduct in issue. As the Court also stated in
Babos
,
    it is only 
if no remedy would suffice
, the court would have to engage
    in the balancing process and determine whether the integrity of the justice
    system would be better served by a stay of proceedings or a full trial on the
    merits (
Babos
, at para. 47) (emphasis added).

[8]

In the present case, the trial judge determined on the second step of
    the
Babos
stay test that the remedies of exclusion of evidence and
    sentence remission were adequate to address the prejudice caused by the police
    misconduct. As a result, she was not obliged to continue her analysis by
    undertaking the balancing required in the third step. Nevertheless, the trial
    judge also considered the seriousness of the unlawful detention and charges,
    and the societal interest in having the trial of the charges against the
    appellant heard on the merits. The trial judge concluded that the present case
    was not one of the clearest of cases where a stay of proceedings was warranted
    (
Babos
, at para. 31).  We agree with her conclusion.

[9]

The appellant argues further that the trial judge erred in not finding
    that the police failed as soon as is practicable to make a report to a
    justice under s. 489.1 of the
Criminal Code
concerning the items
    seized from the appellant, thereby breaching his s. 8
Charter
rights.

[10]

We would not give effect to this argument. The trial judge correctly
    identified the issue to be decided as whether the police filed the report to a
    justice without unreasonable delay. The determination of what amounts to as
    soon as is practicable for the purpose of ascertaining whether there has been
    unreasonable delay in reporting under s. 489.1 is a fact-specific exercise. On
    the evidence before her, it was open to the trial judge to conclude that the
    delay in reporting in the present case was not unreasonable. We see no basis to
    interfere.

[11]

With respect to sentence, we grant leave to appeal but dismiss the
    appellants appeal from his sentence.

[12]

The appellant submits that the sentencing judge erred in failing to
    treat as a mitigating factor the fact that, as a former RCMP officer, the
    appellant would be subject to harsher treatment while in prison.

[13]

We would not give effect to this submission. The sentencing judge
    clearly averted to the negative treatment that the appellant would receive in
    prison because of his status as a former RCMP officer. She carefully explained that
    she was not prepared to treat this as a mitigating factor because of the
    countervailing considerations of the appellants deliberate defiance of court
    orders and parole conditions. She concluded that the appellant has remained
    undeterred and ungovernable, even after receiving a five year sentence as a
    former police officer who was subject to all of the protective custody
    restrictions that create a harsher penal environment (para. 55). She was
    entitled to come to these conclusions.

[14]

The appellants sentence was, in any event, within the appropriate range
    for the very serious offences of which he was convicted. The few mitigating
    factors in this case were substantially outweighed by the aggravating factors
    that would have justified a higher sentence. In addition to the number and
    variety of weapons and ammunition dangerously stored and hidden in his cabin,
    the appellant was in breach of the terms of his parole and the s. 109
    prohibition order made at the time of his related previous convictions for gun
    trafficking offences, which warranted a consecutive sentence.

[15]

For these reasons, the appeals from convictions and sentence are
    dismissed.

John Laskin J.A.

E.E. Gillese
    J.A.

L.B. Roberts
    J.A.


